Mr. Chief Justice Shepard
delivered the opinion of the Court:
The defendants named as officers of the United States have vacated their said offices, and no parties have been substituted therefor. Wo think the court did not err in dismissing the bill for want of jurisdiction.
Interesting questions relating to the title of shore lands and accretions thereto have been discussed, but we are not permitted to determine them, because, in our opinion, the United States are proper parties defendant in this action.
The officers of the United States were proceeding in the matter of adjusting the harbor line and filling up the space between the harbor wall and the shore as officers of the United States and in obedience to an act of Congress. They have no interest in the matter other than as said officers. The claim of the title to the reclaimed lands is in the United States alone. They alone have any pecuniary interest in the land, and no matter who are named as parties defendant on the record they are the necessary parties to the action. Minnesota, v. Hitchcock, 185 U. S. 373, 387, 46 L. ed. 954, 962, 22 Sup. Ct. Rep. 650; Oregon v. Hitchcock, 202 U. S. 60, 69, 50 L. ed. 935, 938, 26 Sup. Ct. Rep. 568.
This is not an action of ejectment against an officer of the United States who sets up a superior title in the United States, as in United States v. Lee, 106 U. S. 196, 50 L. ed. 171, 1 Sup. Ct. Rep. 240, and other cases cited. It is founded upon a claim of superior title from which it asks the removal of a cloud, and also a mandatory injunction to remove the fence erected by officers of the United States. The suit necessarily involves the title to the land, which is also claimed on behalf of the United States.
As the United States cannot be made a party to such an action, the decree dismissing the bill is affirmed, with costs.

Affirm,ed.

An application for the allowance of an appeal to the Supreme Court of the United States was denied January 20, 1917.